DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuczek et al. US 2017/0030519 Al in view of Loukus US 20150014323 A1.
Re claim 1, Kuczek et al. teach a heat exchanger comprising (para 15): an inner wall (inner wall, noting the middle layer of cells has many inner walls, the dotted line in the annotated fig denoting an interior wall of a cell in the middle layer surrounded by top and lower unit cells); and furcating unit cells (upper and lower level of cells, annotated fig) coupled with each other and surrounding the inner wall (fig 10), each of a plurality of the unit cells comprising: a sidewall that defines several openings into an interior of the unit cell, at least a first opening of the openings configured to be an inlet to receive a first fluid into the unit cell, at least a second opening of the openings configured to be an outlet through which the first fluid exits the unit cell, ; and interior passageways through the interior of the unit cell that direct the first fluid into the unit cell, divide flow of the first fluid into separate orthogonal flows through the interior passageways, and out of the unit cell, wherein: the sidewalls of the unit cells separate exterior volumes outside of the plurality of unit cells from the interior passageways of the plurality of unit cells and, fluidly couple the interior passageways of the plurality of unit cells with each other, such that a second fluid can flow through the exterior volumes and exchange heat with the first fluid flowing through the interiors of the plurality of unit cells without the first fluid and the second fluid mixing with each other; and the inner wall prevents the first fluid and the second fluid from flowing through the inner wall (paras 35-39).
 
Loukus teach a heat exchanger comprising: an inner wall ; and furcating unit cells coupled with each other and surrounding the inner wall , each of a plurality of the unit cells comprising: a sidewall that defines several openings into an interior of the unit cell, at least a first opening of the openings configured to be an inlet to receive a first fluid into the unit cell, at least a second opening of the openings configured to be an outlet through which the first fluid exits the unit cell, ; and interior passageways through the interior of the unit cell that direct the first fluid into the unit cell, divide flow of the first fluid into separate orthogonal flows through the interior passageways, and out of the unit cell, wherein: the sidewalls of the unit cells separate exterior volumes outside of the plurality of unit cells from the interior passageways of the plurality of unit cells and, fluidly couple the interior passageways of the plurality of unit cells with each other, such that a second fluid can flow through the exterior volumes and exchange heat with the first fluid flowing through the interiors of the plurality of unit cells without the first fluid and the second fluid mixing with each other; and the inner wall prevents the first fluid and the second fluid from flowing through the inner wall (noting in the instant combination the first and seconds fluids do not mix, which is naturally taught by the primary reference teaching a “heat exchanger” and in more detail in the secondary reference disclosing a first and second fluid)  to exchange heat as is known in the art with heat exchangers (Para 17, figs).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the fluids as taught by Loukus in the Kuczek et al. invention in order to advantageously allow for unit cells to be used in multiple intended use heat exchanger applications.
With respect to the “divide flow of the first fluid into separate orthogonal flows through the interior passageways”, the recitation has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Finally, the intended fluid used in the apparatus to perform the intended function does not affect the patentability of the apparatus, since the apparatus is capable of using said intended fluid. See MPEP 2144.07.








    PNG
    media_image1.png
    599
    1044
    media_image1.png
    Greyscale


Re claim 2, Kuczek et al. teach the sidewalls of the plurality of unit cells include only smooth surfaces without linear or curved interfaces between the surfaces (fig 2, 10).  
 Re claim 3, Kuczek et al. teach the sidewalls of the plurality of unit cells include only multifaceted planar surfaces that intersect each other along linear interfaces (figs 2, 9A, 9B, 10).  
Re claim 4, Kuczek et al. teach of the plurality of unit cells are coupled together in a repeating pattern (figs 2, 9A, 9B, 10).
 	Re claim 5, Kuczek et al. teach the furcating unit cells are coupled together to form a manifold portion, a first core portion, a redirection portion, and a second core portion, the manifold portion configured to receive the first fluid into the interior passageways of plurality of  the unit cells and to receive the second fluid into the exterior volumes between the plurality of unit cells, the first core portion configured to direct the first fluid and the second fluid from the manifold portion toward the redirection portion, the redirection portion configured to change a direction of flow of the first fluid and flow the second fluid, and the second core portion configured to direct the flow of the first fluid from the redirection portion back to the manifold portion and to direct the flow of the second fluid from the redirection portion back to the manifold portion (fig 9E noting from left to right there are a total of 6 4x2 portions, such that four of the six total sections are considered the a manifold portion, a first core portion, a redirection portion, and a second core portions, and each portion is capable of and configured to change the direction of flow in multiple directions and meet the claim limitations ).  

Re claim 6, Kuczek et al. teach the sidewalls of the plurality of unit cells define polygon shaped openings as the openings into and out of the plurality of unit cells (fig 3).  
 
Re claim 7, Kuczek et al. teach the sidewalls of the plurality of unit cells define round openings as the openings into and out of the plurality of unit cells (figs 2, 9A, 9B, 10).  
 
Re claim 8, Kuczek et al. teach a heat exchanger (para 15) comprising: an inner wall (inner wall, noting the middle layer of cells has many inner walls, the dotted line in the annotated fig denoting an interior wall of a cell in the middle layer surrounded by top and lower unit cells); and furcating unit cells coupled with each other and surrounding the inner wall, each of a plurality of the unit cells (upper and lower level of cells, annotated fig)  elongated along an axis and comprising: a sidewall that defines annular ring  (defined by 46) openings on opposite ends of the unit cell along the axis, the sidewall also defining undulating annular rings between the annular ring openings and axially separated from each other along the axis, the sidewall defining angled openings into the unit cell both above and below each of the undulating annular rings, at least a first opening of the annular ring openings and the angled openings configured to be an inlet to receive a first fluid into the unit cell,   at least a second opening of the annular ring openings and the angled openings configured to be an outlet through which the first fluid exits the unit cell; and interior passageways through an interior of the unit cell that direct the first fluid into the unit cell, divide flow of the first fluid into separate flows through the interior passageways, and out of the unit cell, wherein the inner wall prevents the first fluid from flowing through the inner wall (paras 35-39, figs, see the rejection of claim 1).
Loukus teach a heat exchanger comprising: an inner wall ; and furcating unit cells coupled with each other and surrounding the inner wall, each of a plurality of the unit cells  elongated along an axis and comprising: a sidewall that defines annular ring  openings on opposite ends of the unit cell along the axis, the sidewall also defining undulating annular rings between the annular ring openings and axially separated from each other along the axis, the sidewall defining angled openings into the unit cell both above and below each of the undulating annular rings, at least a first opening of the annular ring openings and the angled openings configured to be an inlet to receive a first fluid into the unit cell,   at least a second opening of the annular ring openings and the angled openings configured to be an outlet through which the first fluid exits the unit cell; and interior passageways through an interior of the unit cell that direct the first fluid into the unit cell, divide flow of the first fluid into separate flows through the interior passageways, and out of the unit cell, wherein the inner wall prevents the first fluid from flowing through the inner wall (noting in the instant combination the first and seconds fluids do not mix, which is naturally taught by the primary reference teaching a “heat exchanger” and in more detail in the secondary reference disclosing a first and second fluid) to exchange heat as is known in the art with heat exchangers (Para 17, figs).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the fluids as taught by Loukus in the Kuczek et al. invention in order to advantageously allow for unit cells to be used in multiple intended use heat exchanger applications.
With respect to the “divide flow of the first fluid into separate flows through the interior passageways”, the recitation has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Finally, the intended fluid used in the apparatus to perform the intended function does not affect the patentability of the apparatus, since the apparatus is capable of using said intended fluid. See MPEP 2144.07.





    PNG
    media_image1.png
    599
    1044
    media_image1.png
    Greyscale


 
Re claim 9, Kuczek et al. teach the plurality of unit cells are coupled with each other with the sidewalls of the plurality of unit cells separating exterior volumes outside of the plurality of unit cells from the interior passageways of the plurality of unit cells, the plurality of unit cells coupled with each other with the sidewalls fluidly coupling the interior passageways of the unit cells with each other (figs 1, 9A, 9B, 10).   
Re claim 10, Kuczek et al. teach the interior passageways are intertwined with each other through interiors of the plurality of unit cells (noting the lattice pathways capable of holding two different fluids inside and outside of the cells are considered to be intertwined, and one of ordinary skill in the art would interpret this to be intertwined given the elected species and use of the term such that the channels are interweaved and intermingled, figs 1, 9A, 9B, 10).  
Re claim 11, Loukus teach the sidewalls separate the interior passageways of the plurality of unit cells from the each other such that the first fluid flows through first interior passageways of the interior passageways with the second fluid flowing through second interior passageways of the interior passageways without the first fluid and the second fluid mixing with each other (para 17, figs, see the rejection of claim 8) to exchange heat as is known in the art with heat exchangers (para 17, figs).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the fluids as taught by Loukus in the Kuczek et al. invention in order to advantageously allow for unit cells to be used in multiple intended use heat exchanger applications.

Re claim 12, Kuczek et al. teach the sidewalls of the plurality of unit cells include only smooth surfaces without linear or curved interfaces between the surfaces (fig 2).  
Re claim 13, Kuczek et al. teach the sidewalls of the plurality of unit cells include only multifaceted planar surfaces that intersect each other along linear interfaces  (figs 2, 9A, 9B, 10).    
	Re claim 14, Kuczek et al. teach the plurality of unit cells are coupled together in a repeating pattern.  
Re claim 15, Kuczek et al. teach the furcating unit cells are coupled together to form a manifold portion, a first core portion, a redirection portion, and a second core portion, the manifold portion configured to receive the first fluid into the interior passageways of the plurality of unit cells and to receive the second fluid into the exterior volumes between the plurality of unit cells, the first core portion configured to direct the first fluid and the second fluid from the manifold portion toward the redirection portion, the redirection portion configured to change a direction of flow of the first fluid and flow the second fluid, and the second core portion configured to direct the flow of the first fluid from the redirection portion back to the manifold portion and to direct the flow of the second fluid from the redirection portion back to the manifold portion (fig 9E, 10 noting from left to right there are a total of 6 4x2 portions, such that four of the six total sections are considered the a manifold portion, a first core portion, a redirection portion, and a second core portions, and each portion is capable of and configured to change the direction of flow in multiple directions and meet the claim limitations ).
 
	  Re claim 16, Kuczek et al. teach a heat exchanger (para 15) comprising: an inner wall (inner wall, noting the middle layer of cells has many inner walls, the dotted line in the annotated fig denoting an interior wall of a cell in the middle layer surrounded by top and lower unit cells); and furcating unit cells (upper and lower level of cells, annotated fig) coupled with each other and surrounding the inner wall, each of a plurality of the unit cells comprising: a sidewall that defines several openings into an interior of the unit cell, at least a first opening of the openings configured to be an inlet to receive a first fluid into the unit cell, at least a second opening of the openings configured to be an outlet through which the first fluid exits the unit cell; and interior passageways through the interior of the unit cell that direct the first fluid into the unit cell, divide flow of the first fluid into separate flows through the interior passageways, and out of the unit cell, wherein: the sidewall of each of the plurality of unit cells is shaped to divide a first flow of the first fluid inside the unit cell into at least a second, third, and fourth flow of the first fluid within the unit cell and out of the unit cell; and the first fluid flows along both sides of the inner wall and around a first end of the inner wall (paras 35-39,fig 10, see the rejection of claim 1, noting the fluid will be flowing around in all directions and in close proximity to and on top and below the inner wall in the alternate layers which meets the claim limitations). 
Loukus teach a heat exchanger (para 17) comprising: an inner wall ; and furcating unit cells  coupled with each other and surrounding the inner wall, each of a plurality of the unit cells comprising: a sidewall that defines several openings into an interior of the unit cell, at least a first opening of the openings configured to be an inlet to receive a first fluid into the unit cell, at least a second opening of the openings configured to be an outlet through which the first fluid exits the unit cell; and interior passageways through the interior of the unit cell that direct the first fluid into the unit cell, divide flow of the first fluid into separate flows through the interior passageways, and out of the unit cell, wherein: the sidewall of each of the plurality of unit cells is shaped to divide a first flow of the first fluid inside the unit cell into at least a second, third, and fourth flow of the first fluid within the unit cell and out of the unit cell; and the first fluid flows along both sides of the inner wall and around a first end of the inner wall (noting in the instant combination the first and seconds fluids do not mix, which is naturally taught by the primary reference teaching a “heat exchanger” and in more detail in the secondary reference disclosing a first and second fluid)  to exchange heat as is known in the art with heat exchangers (Para 17, figs).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the fluids as taught by Loukus in the Kuczek et al. invention in order to advantageously allow for unit cells to be used in multiple intended use heat exchanger applications.




    PNG
    media_image1.png
    599
    1044
    media_image1.png
    Greyscale




 
 
With respect to the limitations regarding the “flow” action in  “divide flow of the first fluid into separate flows through the interior passageways, and out of the unit cell, wherein: the sidewall of each of the plurality of unit cells is shaped to divide a first flow of the first fluid inside the unit cell into at least a second, third, and fourth flow of the first fluid within the unit cell and out of the unit cell; and the first fluid flows along both sides of the inner wall and around a first end of the inner wall”, the recitation has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Finally, the intended fluid used in the apparatus to perform the intended function does not affect the patentability of the apparatus, since the apparatus is capable of using said intended fluid. See MPEP 2144.07.

	Re claim 17, Kuczek et al., as modified in the instant combination of claim 16, teach the plurality of unit cells are coupled with each other with the sidewalls of the plurality of unit cells separating exterior volumes outside of the plurality of unit cells from the interior passageways of the plurality of unit cells, the plurality of unit cells coupled with each other with the sidewalls fluidly   coupling the interior passageways of the plurality of unit cells with each other, the sidewalls separating the exterior volumes outside of the plurality of unit cells from the interior passageways of the plurality of unit cells such that a second fluid can flow through the exterior volumes and exchange heat with the first fluid flowing through the interiors of the plurality of unit cells without the first fluid and the second fluid mixing with each other  (figs 1, 9A, 9B , see the rejection of claim 16 noting the structure is capable of performing the intended flow use).

Additionally noting that for clarity, the recitation “such that a second fluid can flow through the exterior volumes and exchange heat with the first fluid flowing through the interiors of the plurality of unit cells without the first fluid and the second fluid mixing with each other” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Finally, the intended fluid used in the apparatus to perform the intended function does not affect the patentability of the apparatus, since the apparatus is capable of using said intended fluid. See MPEP 2144.07.
Re claim 18, Kuczek et al. teach the sidewall divides the first flow of the first fluid into the second flow, the third flow, and the fourth flow of the first fluid with the first flow, the second flow, the third flow, and the fourth flow orthogonally oriented with respect to each other (noting the structure is capable as acting on the fluid as claimed, figs 2, 9A, 9B, 10).  

Additionally noting that for clarity, the recitation “divides the first flow of the first fluid into the second flow, the third flow, and the fourth flow of the first fluid with the first flow, the second flow, the third flow, and the fourth flow orthogonally oriented with respect to each other” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Finally, the intended fluid used in the apparatus to perform the intended function does not affect the patentability of the apparatus, since the apparatus is capable of using said intended fluid. See MPEP 2144.07. It is also noted that three dimensional fluid flow will naturally flow in all directions. It is also noted that multiple flows can be considered to make up one flow due to internal currents, turbulence and barrier layers, etc..

 

 
Re claim 19, Kuczek et al. teach the sidewall divides the first flow of the first fluid into the second flow, the third flow, and the fourth flow of the first fluid with the first flow, the second flow, the third flow, and the fourth flow oriented along acute angles with respect to each other (noting the structure is capable as acting on the fluid as claimed, figs 2, 9A, 9B, 10).   

Additionally noting that for clarity, the recitation “the sidewall divides the first flow of the first fluid into the second flow, the third flow, and the fourth flow of the first fluid with the first flow, the second flow, the third flow, and the fourth flow oriented along acute angles with respect to each other” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Finally, the intended fluid used in the apparatus to perform the intended function does not affect the patentability of the apparatus, since the apparatus is capable of using said intended fluid. See MPEP 2144.07. It is also noted that three dimensional fluid flow will naturally flow in all directions. 

Re claim 20, Kuczek et al. teach the interior passageways  are first interior passageways, and the sidewall of said each unit cell also defines second interior passageways through the interior of the unit cell with the first interior passageways and the second interior passageways intertwined with each other (noting the first passageways are considered to be the central portion of the unit cell and the second passageways are considered the portion close to the opening communicating with adjacent cells, figs 2, 9A, 9B, 10, noting the lattice pathways capable of holding two different fluids inside and outside of the cells are considered to be intertwined, and one of ordinary skill in the art would interpret this to be intertwined given the elected species and use of the term such that the channels are interweaved and intermingled, figs 1, 9A, 9B ).
Additionally noting that for clarity, the recitation “the interior passageways  are first interior passageways, and the sidewall of said each unit cell also defines second interior passageways through the interior of the unit cell with the first interior passageways and the second interior passageways intertwined with each other” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Finally, the intended fluid used in the apparatus to perform the intended function does not affect the patentability of the apparatus, since the apparatus is capable of using said intended fluid. See MPEP 2144.07. It is also noted that three dimensional fluid flow will naturally flow in all directions.  

	Additionally:

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuczek et al. US 2017 /0030519 Al in view of Loukus US 20150014323 A1 further in view of Ryan US 9,440,216 B2.
Re claims 2 and 12, Ryan teach the sidewalls of the plurality of unit cells include only smooth surfaces without linear or curved interfaces between the surfaces (fig 5) to give unit cell specific surface geometry.
 It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the surfaces as taught by Ryan in the Kuczek et al. , as modified, invention in order to advantageously allow for  significantly improved performance for separation and mixing applications.

Response to Arguments
Applicant’s arguments, see reply, filed 5/05/2022, with respect to 112 rejections have been fully considered and are persuasive.  The 112 rejections have been withdrawn. 
Applicant's arguments filed 5/05/2022 have been fully considered but they are not persuasive.
The applicant argues that the prior art fail to teach an “inner wall”. The examiner respectfully disagrees.  The term “inner wall” is very broad, and the prior art, specifically the primary reference Kuczek teach multiple unit cells on multiple level with surround an internal layer of unit which contain an “inner wall” which meets the claim limitations as amended (see detailed rejections above).  It is also noted that the secondary reference teach inner walls as well which meet the amended claim limitations “an inner wall”, which is considered very broad. Therefore the arguments are not persuasive.
Noting that according to the Merriam-Webster dictionary, the plain meaning of ‘wall’ is : a structure that serves to hold back pressure or  a material layer enclosing space or something resembling a wall 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218. The examiner can normally be reached 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON A JONES/Examiner, Art Unit 3763